Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of the 13th day of March, 2020 (the
“Effective Date”)

BETWEEN:

DIRTT ENVIRONMENTAL SOLUTIONS, INC.

(the “Company”)

- and -

CHARLES R. KRAUS

(the “Executive”)

RECITALS:

 

A.

The Company wishes to employ the Executive pursuant to this Employment
Agreement.

 

B.

The Executive wishes to accept employment with the Company under this Agreement.

 

C.

The parties agree that their employment relationship will be governed by the
terms and conditions of this Agreement, commencing the Effective Date.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Company and the Executive
agree as follows:

 

1.

Definitions

In this Agreement,

 

  (a)

“Accrued Entitlements” has the meaning set out in Section 9(a)(iv).

 

  (b)

“Affiliate” means any person or entity Controlling, Controlled by, or Under
Common Control with the Company. The term “Control,” including the correlative
terms “Controlling,” “Controlled By,” and “Under Common Control with” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any Company or other ownership interest, by contract or otherwise) of a person
or entity. For the purposes of the preceding sentence, Control shall be deemed
to exist when a person or entity possesses, directly or indirectly, through one
or more intermediaries (i) in the case of a company, more than 50% of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, partnership or joint venture, the right to more than 50% of the
distributions therefrom (including liquidating distributions); or (iii) in the
case of any other person or entity, more than 50% of the economic or beneficial
interest therein. For the avoidance of doubt, with respect to the Company, the
term Affiliate includes the Parent.

 

  (c)

“Agreement” means this Employment Agreement, as may be amended or supplemented
from time to time as provided for herein.

 

  (d)

“Board” means the Board of Directors of the Parent.



--------------------------------------------------------------------------------

  (e)

“Bonus” has the meaning set out in Section 5(c).

 

  (f)

“Business” means the business of designing, manufacturing and installing
prefabricated interiors in commercial and residential buildings, and includes,
for greater certainty and without limitation: (i) the following products which
can be integrated with interior wall solutions: (A) pre-fabricated modular
network data cable distribution, (B) pre-fabricated and electrical power cable
distribution, (C) pre-fabricated modular case goods, and (D) pre-fabricated
low-profile flooring; (ii) the development and sale or license to third parties
of 3D computer aided design software for the design, construction and
maintenance of buildings and the design, construction, modification and
furnishing of building interiors; and (iii) such other business as the Company
or any of its Affiliates becomes engaged in during the Term that is related in a
material way to the duties and responsibilities of the Executive.

 

  (g)

“Confidential Information” means all confidential or proprietary information,
intellectual property (including trade secrets) and confidential facts relating
to the business and affairs of the Company and its Affiliates, whether oral or
in writing, or presented visually or electronically, and includes business and
technical information, marketing and business plans, strategies, research and
development materials and matters, databases, specifications, formulations,
tooling, prototypes, sketches, models, drawings, specifications, procurement
requirements, engineering information, samples, computer software (source and
object codes), forecasts, identity of or details about actual or potential
customers or projects, techniques, inventions, discoveries, know-how, and trade
secrets. Notwithstanding the foregoing, Confidential Information does not
include any information:

 

  (i)

that becomes publicly available through no fault or breach of this Agreement by
the Executive; or

 

  (ii)

that the Executive possesses prior to the date on which the Executive first
became employed or engaged by the Company or any of its Affiliates and that the
Executive obtained from a source other than the Company or any of its
Affiliates.

 

  (h)

“Distribution Partner” means a Person engaged in the sale of products or
services produced or distributed by the Company or any of its Affiliates.

 

  (i)

“Good Reason” means:

 

  (i)

a material diminution in the Executive’s Salary or authority, duties and
responsibilities with the Company, the Parent and any of the Parent’s other
direct or indirect subsidiaries; provided, however, that if the Executive is
serving as an officer or member of the board of directors (or similar governing
body) of the Parent, the Company or any of their Affiliates, in no event shall
the removal of the Executive as an officer or board member, regardless of the
reason for such removal, constitute Good Reason;



--------------------------------------------------------------------------------

  (ii)

a material breach by the Company of any of its obligations under this Agreement;
or

 

  (iii)

the relocation of the geographic location of the Executive’s principal place of
employment by more than fifty (50) miles from the location of the Executive’s
principal place of employment as of the Effective Date; provided, however, that
travel in the course of Executive’s employment (including to other locations of
the Company and Parent in the United States and Canada) shall not be considered
to be a Good Reason event under this Section 1(i)(iii).

Notwithstanding the foregoing provisions of this Section 1(i) or any other
provision of this Agreement to the contrary, any assertion by the Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 1(i)(i), (ii)
or (iii) giving rise to the Executive’s termination of employment must have
arisen without the Executive’s consent; (B) the Executive must provide written
notice to the Board of the existence of such condition(s) within thirty
(30) days after the initial occurrence of such condition(s); (C) the
condition(s) specified in such notice must remain uncorrected for thirty
(30) days following the Board’s receipt of such written notice; and (D) the date
of the Executive’s termination of employment must occur within sixty (60) days
after the initial occurrence of the condition(s) specified in such notice.

 

  (j)

“Just Cause” means any gross negligence, willful misconduct or breach of
fiduciary duty by the Executive in relation to the performance of the
Executive’s duties under this Agreement, any material neglect by the Executive
of his duties under this Agreement, or any of the following:

 

  (i)

fraud, misappropriation, embezzlement or malfeasance on the part of the
Executive with respect to the property, interests or funds of the Company or its
Affiliates;

 

  (ii)

any misfeasance or nonfeasance in office which is willfully or grossly negligent
on the part of the Executive;

 

  (iii)

the breach by the Executive of any policy of the Company or its Affiliates or
the breach by the Executive of any policy or law relating to non-discrimination,
non-retaliation or anti-harassment (including sexual harassment);

 

  (iv)

the breach by the Executive of his obligations under any noncompetition,
non-solicitation, confidentiality or company property covenants under this
Agreement; or

 

  (v)

the Executive’s conviction for a felony or indictable offense or any other crime
involving fraud or moral turpitude, or a plea of no contest with regard to any
of the same.



--------------------------------------------------------------------------------

  (k)

“Materials” has the meaning set out in Section 14(a).

 

  (l)

“Parent” means DIRTT Environmental Solutions Ltd.

 

  (m)

“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation, with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity however designated or constituted.

 

  (n)

“Restricted Period” means twelve (12) months from the Termination Date, plus one
(1) month per completed year of service from the Effective Date, to a maximum of
eighteen (18) months.

 

  (o)

“Restricted Territory” means: Canada, the United States of America and any other
countries as the Company or any of its Affiliates develop business interests
during the Term, and which the Company advises the Executive in writing within
twenty (20) days following the Termination Date are part of the Restricted
Territory.

 

  (p)

“Salary” has the meaning set out in Section 5(a).

 

  (q)

“Severance Period” means twelve (12) months from the Termination Date, plus one
month per completed year of service from the Effective Date, to a maximum of
eighteen (18) months.

 

  (r)

“Term” has the meaning set out in Section 4.

 

  (s)

“Termination Date” has the meaning set out in Section 8(b).

 

2.

Employment of the Executive and Position

Commencing on the Effective Date, the Executive shall hold the position of
Senior Vice President, General Counsel and Corporate Secretary and shall report
directly to the President & Chief Executive Officer. As Senior Vice President,
General Counsel and Corporate Secretary of the Company, the Executive shall
perform those duties set forth in any applicable position description adopted
and amended by the Company from time to time, and such other duties as the
Executive shall reasonably be directed to perform by the Company from time to
time in respect of the business and operations of the Company, the Parent and
their Affiliates.

 

3.

Performance of Duties

 

  (a)

During the Term, the Executive shall devote his full working time and attention
to the performance of his duties on behalf of the Company and its Affiliates,
shall faithfully, honestly and diligently serve the Company and its Affiliates
and shall use his best efforts and skill to promote the best interests of the
Company and its Affiliates at all times. Notwithstanding the foregoing, the
Executive may devote a reasonable amount of time during non-business hours to
charitable organizations and boards, provided that such participation does not
adversely impact the performance of his duties hereunder or breach any of the
other terms of this Agreement or any other obligation that the Executive owes
the Company or any of its Affiliates.



--------------------------------------------------------------------------------

  (b)

In performing his duties under this Agreement, the Executive shall comply with
any written policies, procedures or rules established by the Company or Parent
from time to time, as may be amended by the Company or Parent at their
discretion.

 

  (c)

The Executive’s principal place of employment as of the Effective Date shall be
the Company’s offices in Plano, Texas; provided, however, the Executive
acknowledges and agrees that business travel will be required in the course of
performing his duties.

 

4.

Employment Period

The Executive shall be employed by the Company hereunder commencing on the
Effective Date, and the Executive’s employment hereunder will terminate upon the
Termination Date (as defined below). The period that the Executive is employed
hereunder is referred to as the “Term”.

 

5.

Remuneration

 

  (a)

Base Salary. For the Executive’s services under this Agreement, during the Term,
the Company shall pay the Executive an annualized base salary of $325,000, less
required deductions and applicable withholdings (the “Salary”).

 

  (b)

Benefits. During the Term, the Executive shall be eligible to participate in the
benefit plans made available by the Company to its similarly situated employees
from time to time in accordance with, and subject to, the terms and conditions
of such plans as may be amended by the Company at its discretion from time to
time. The Company shall not, by reason of this Section 5(b), be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such plan, so long as such changes are similarly applicable to any similarly
situated Company employees generally.

 

  (c)

Bonus. During the Term, the Executive will be eligible to participate in the
Parent’s Variable Pay Plan (“VPP”), as amended from time to time and in
accordance with and subject to the terms and conditions thereof and as set out
herein. The Executive’s annual target bonus opportunity shall be equal to 50% of
Salary as in effect at the beginning of the applicable calendar year (the
“Target Bonus”). Notwithstanding the foregoing, the Target Bonus for the 2020
calendar year may be less than 50% of Salary; provided, however, that the VPP
payment for the 2020 calendar year shall not be less than an amount equal to 25%
of Salary and shall not be prorated to reflect the Effective Date. Subject to
the foregoing sentence, the amount of the Executive’s payment under the VPP, if
any, in respect of a calendar year (the “Bonus”) shall be dependent upon,
calculated in reference to, and paid in accordance with, the achievement of
applicable performance objectives as set out and evaluated by the Board under
the VPP, in its sole discretion.



--------------------------------------------------------------------------------

  (d)

Equity-Based Incentive Compensation. The Executive will be eligible to receive
grants of equity-based incentives under the Company’s stock option plan,
performance share unit plan or other equity-based incentive arrangements, each
as amended from time to time and in accordance with and subject to the terms
thereof. The Executive’s target with respect to the equity-based incentives is
100% of his Salary. The amount and type of the equity-based incentives for any
year will be determined by the Board and may change from year to year.

 

  (e)

Signing Bonus. On or before April 15, 2020, the Company shall pay the Executive
a one-time bonus of $115,000, less required deductions and applicable
withholdings (the “Signing Bonus”).

 

6.

Expenses

The Company shall pay or reimburse the Executive for all reasonable travel and
other out-of-pocket expenses incurred or paid by the Executive in the
performance of his duties hereunder, upon the presentation of expense statements
or other supporting documentation as the Company may reasonably require, in
accordance with any expense reimburse policies implemented by the Company from
time to time. Any such reimbursement of expenses shall be made by the Company
upon or as soon as practicable following receipt of such documentation (but in
any event not later than the close of the Executive’s taxable year following the
taxable year in which the expense is incurred by the Executive). In no event
shall any reimbursement be made to the Executive for any expenses incurred after
the date of the Executive’s termination of employment with the Company.

 

7.

Vacation

As of the Effective Date, the Executive shall be eligible for vacation with pay
of up to four (4) weeks per complete calendar year (pro-rated for partial
calendar years) that the Executive is employed hereunder. Vacation eligibility
will be increased by 1 week per year for every five (5) completed years of the
Executive’s service from the Effective Date, to a maximum of up to six (6) weeks
per complete calendar year. Vacation shall accrue and be taken in accordance
with Company vacation policies as in effect from time to time. The Executive may
carry forward a maximum of ten (10) vacation days from one year to the next. Any
vacation carried over must be used in the first quarter of the following
calendar year.

 

8.

Termination

 

  (a)

Notice. The Executive’s employment hereunder:

 

  (i)

may be terminated by the Company at any time for Just Cause, without prior
notice and without further obligation to the Executive, other than as set out in
Section 10 of this Agreement;

 

  (ii)

will terminate automatically upon the death of the Executive;

 

  (iii)

may be terminated by the Company at any time without Just Cause, without prior
notice and without further obligation to the Executive, other than as set out in
Section 9 of this Agreement;



--------------------------------------------------------------------------------

  (iv)

may be terminated by the Executive for Good Reason; or

 

  (v)

may be terminated by resignation of the Executive without Good Reason upon
providing one (1) month’s prior written notice to the Company; provided,
however, that if the Executive has provided notice to the Company of the
Executive’s termination of employment without Good Reason, the Company may
determine, in its sole discretion, that such termination shall be effective on
any date prior to the effective date of termination provided in such notice
(and, if such earlier date is so required, then it shall not change the basis
for the Executive’s termination of employment nor be construed or interpreted as
a termination of employment pursuant to Section 8(a)(iii)).

 

  (b)

Effective Date of Termination. The effective date on which the Executive’s
employment hereunder is terminated (the “Termination Date”) shall be:

 

  (i)

in the case of termination under Section 8(a)(i) or Section 8(a)(iii), the day
specified by the Company in writing;

 

  (ii)

in the case of termination under Section 8(a)(ii), the date of death; or

 

  (iii)

in the case of termination under Section 8(a)(iv), the last day of the
applicable notice period referred to in Section 1(i); or

 

  (iv)

in the case of termination under Section 8(a)(v), the last day of the applicable
notice period referred to therein (unless an earlier date is designated by the
Company pursuant to Section 8(a)(v)).

 

  (c)

Return of Property, etc. On the Termination Date, the Executive shall (i) be
deemed to have automatically resigned from all offices and directorships held by
the Executive with the Company and its Affiliates and agrees to execute,
immediately upon request, any such written resignations or other documentation
as may be requested by the Company with respect thereto, (ii) deliver to the
Company (and not retain any copies of) all Materials in the Executive’s
possession or under the Executive’s control, and (iii) deliver to the Company
any keys, access cards, business cards, credit and charge cards, computer, cell
phone or other property or device issued or provided to him by or on behalf of
the Company or any Affiliate.

 

9.

Rights on Termination (without Just Cause or for Good Reason)

Upon termination of the Executive’s employment by the Company without Just Cause
or by the Executive for Good Reason, the following provisions shall apply:

 

  (a)

the Executive shall receive from the Company:

 

  (i)

payment of the Executive’s accrued but unpaid Salary up to the Termination Date;



--------------------------------------------------------------------------------

  (ii)

reimbursement of all expenses incurred in accordance with Section 6 up to the
Termination Date;

 

  (iii)

provision of all benefits up to the Termination Date in accordance with
Section 5(b);

 

  (iv)

payment of the Executive’s accrued but unused vacation entitlement existing as
of the Termination Date (subsections (i) through (iv) are hereinafter referred
to as the “Accrued Entitlements”);

 

  (v)

subject to the final sentence of Section 5(c), and Sections 9(b), and (d),
payment of the Bonus earned (if any) for the year in which the termination
occurs, pro-rata from the start of that Bonus year to the Termination Date,
based on actual performance during the entire Bonus year, as determined by the
Company following the Bonus year and payable to the Executive in accordance with
Section 5(c) following completion of the Bonus year (the “Accrued Bonus
Payment”);

 

  (vi)

subject to Sections 9(b), (c), and (d), the continued payment of Salary during
the Severance Period (such payment, the “Severance Payment”);

 

  (vii)

any equity-based incentive compensation awards held by the Executive shall be
dealt with in accordance with the applicable plan terms then in effect; and

 

  (viii)

subject to Section 9(b), and (d), for the portion, if any, of the Severance
Period that the Executive elects to continue coverage for the Executive and the
Executive’s spouse and eligible dependents, if any, under the Company’s group
health plans pursuant to Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), the Company shall promptly reimburse the Executive on a
monthly basis for the difference between the amount the Executive pays to effect
and continue such coverage and the employee contribution amount that similarly
situated employees of the Company pay for the same or similar coverage under
such group health plans (the “COBRA Benefit”). Each payment of the COBRA Benefit
shall be paid to Executive on the Company’s first regularly scheduled pay date
in the calendar month immediately following the calendar month in which the
Executive submits to the Company documentation of the applicable premium payment
having been paid by the Executive, which documentation shall be submitted by the
Executive to the Company within thirty (30) days following the date on which the
applicable premium payment is paid. the Executive shall be eligible to receive
such reimbursement payments until the earliest of: (x) the last day of the
Severance Period; (y) the date the Executive is no longer eligible to receive
COBRA continuation coverage; and (z) the date on which the Executive becomes
eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to



--------------------------------------------------------------------------------

  the Company by the Executive); provided, however, that the election of COBRA
continuation coverage and the payment of any premiums due with respect to such
COBRA continuation coverage shall remain the Executive’s sole responsibility,
and the Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage. Notwithstanding the foregoing, if
the provision of the benefits described in this paragraph cannot be provided in
the manner described above without penalty, tax or other adverse impact on the
Company or any of its Affiliates, then the Company and the Executive shall
negotiate in good faith to determine an alternative manner in which the Company
may provide substantially equivalent benefits to the Executive without such
adverse impact on the Company or such other Affiliate.

 

  (b)

The Accrued Bonus Payment (if any), the Severance Payment and the COBRA Benefit
are subject to and conditioned upon the Executive: (i) executing, on or before
the time provided by the Company to do so (which shall not be less than Ten
(10) days), and not revoking within any time provided by the Company to do so, a
release of all claims in a form acceptable to the Company (the “Release”), which
Release shall release the Company and each of its Affiliates, and the foregoing
entities’ respective shareholders, members, partners, officers, managers,
directors, fiduciaries, employees, representatives, agents and benefit plans
(and fiduciaries of such plans) from any and all claims, including any and all
causes of action arising out of the Executive’s employment and engagement with
the Company and any of its Affiliates or the termination of such employment and
engagement, but excluding all claims to the Severance Payment or the COBRA
Benefit the Executive may have under Sections 9(a)(vi) or 9(a)(viii), and
(ii) abiding by the terms of each of Sections 11, 12, 13, 14 and 15.

 

  (c)

The Severance Payment will be divided into a number of substantially equal
installments equal to the number of months during the applicable Severance
Period.    On the Company’s first regularly scheduled pay date that is on or
after the date that is sixty (60) days after the Termination Date, the Company
shall pay to the Executive, without interest, a number of such installments
equal to the number of such installments that would have been paid during the
period beginning on the Termination Date and ending on the Company’s first
regularly scheduled pay date that is on or after the date that is sixty
(60) days after the Termination Date had the installments been paid on a monthly
basis commencing on the Company’s first regularly scheduled pay date coincident
with or next following the Termination Date, and each of the remaining
installments shall be paid on a monthly basis thereafter; provided, however,
that (i) to the extent, if any, that the aggregate amount of the installments of
the Severance Payment that would otherwise be paid pursuant to the preceding
provisions of this Section 9(c) after March 15 of the calendar year following
the calendar year in which the Termination Date occurs (the “Applicable
March 15”) exceeds the maximum exemption amount under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to the Executive
in a lump sum on the Applicable March 15 (or the first Business Day preceding
the Applicable March 15 if the Applicable March 15 is not a



--------------------------------------------------------------------------------

  Business Day) and the installments of the Severance Payment payable after the
Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installment until the aggregate reduction equals such excess),
and (ii) all remaining installments of the Severance Payment, if any, that would
otherwise be paid pursuant to the preceding provisions of this Section 9(c)
after December 31 of the calendar year following the calendar year in which the
Termination Date occurs shall be paid with the installment of the Severance
Payment, if any, due in December of the calendar year following the calendar
year in which the Termination Date occurs.

 

  (d)

If the Release is not executed and returned to the Company in the time provided
by the Company to do so (which shall not be less than Ten (10) days), and any
revocation period specified in the Release has not fully expired without
revocation of the Release by the Executive, then the Executive shall not be
entitled to any portion of the Accrued Bonus Payment (if any), the Severance
Payment or the COBRA Benefit.

 

10.

Rights on Termination for Just Cause or Resignation without Good Reason

Upon resignation by the Executive other than for Good Reason or termination by
the Company for Just Cause, the Executive shall be entitled only to the Accrued
Entitlements.

 

11.

Non-Competition

The Executive shall not, during the Term and for the Restricted Period
(regardless of the reason for termination of the Executive’s employment or the
party causing it), within the Restricted Territory, be engaged or participate,
either directly or indirectly in any manner including as an officer, director,
shareholder, owner, partner, member, joint venturer, employee, independent
contractor, consultant, advisor or sales representative, in any business or
enterprise that competes with or is intending to compete with the Business of
the Company or any of its Affiliates. Notwithstanding the foregoing, the
Executive shall be permitted to own (as a passive investment) not more than two
percent (2%) of the issued shares of a Company (including unexercised options or
similar rights to acquire shares at a later date), the shares of which are
listed on a recognized stock exchange or traded in the over the counter market,
which carries on a business which is the same as or substantially similar to or
which competes with or reasonably would compete with the Business. Further,
notwithstanding the foregoing, none of the restrictions set forth in this
Section 11 or in Section 12 shall be interpreted or applied in a manner to
prevent or restrict the Executive from practicing law, as it is the intent of
this Section 11 and Section 12 to create certain limitations on the Executive’s
business activities only, and not to create limitations that would restrict the
Executive from practicing law. The Executive acknowledges and agrees that, both
before and after the Termination Date, the Executive shall be bound by all
ethical and professional obligations (including those with respect to conflicts
and confidentiality) that arise from the Executive’s provision of legal services
to, and acting as legal counsel for, the Company and (as applicable) its
Affiliates.



--------------------------------------------------------------------------------

12.

Non-Solicitation and No Hire

The Executive shall not, during the Term and for the Restricted Period
(regardless of the reason for termination of the Executive’s employment or the
party causing it):

 

  (a)

solicit, entice or attempt to solicit or entice, either directly or indirectly,
any customer or prospective customer of the Company or any of its Affiliates
about whom or which the Executive obtains Confidential Information or for whom
or which the Executive has responsibility as at the Termination Date, or at any
time during the twelve (12) months prior to the Termination Date, to become a
customer of any business or enterprise that competes with the Company or any of
its Affiliates for any Business, or to limit or cease doing any Business with
the Company or its Affiliate; or

 

  (b)

solicit or entice, or attempt to solicit or entice, or hire, either directly or
indirectly, any employee or Distribution Partner of the Company or an Affiliate
as at the Termination Date, or during the twelve (12) months prior to the
Termination Date, to become employed or engaged by any business or enterprise
that competes with the Company or any of its Affiliate for any Business, or
solicit or entice such employee or Distribution Partner to limit or cease their
employment or engagement with the Company or any of its Affiliate.

 

13.

Confidentiality

In the course of the Executive’s employment hereunder, the Company will provide
the Executive with (and the Executive will have access to) Confidential
Information. The Executive shall not, either during the Term or at any time
thereafter, directly or indirectly, use or disclose to any Person any
Confidential Information, provided, however, that nothing in this section shall
preclude the Executive from disclosing or using Confidential Information if:

 

  (a)

the Confidential Information is disclosed in the course of performing the
Executive’s duties on behalf of the Company or any of its Affiliates;

 

  (b)

the Confidential Information is available to the public or in the public domain
at the time of such disclosure or use, without breach of this Agreement;

 

  (c)

the Confidential Information was in the possession of or known to the Executive,
without any obligation to keep it confidential, before it was disclosed to the
Executive by the Company or any of its Affiliates; or

 

  (d)

disclosure of the Confidential Information is required to be made by any law,
regulation, governmental body or authority, or by court order.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict the Executive from lawfully (i) initiating communications directly
with, cooperating with, providing information to, causing information to be
provided to, or otherwise assisting in an investigation by, any governmental
authority regarding a possible violation of any law; (ii) responding to any
inquiry or legal process directed to the Executive from any such governmental
authority; (iii) testifying, participating or otherwise assisting in any action
or proceeding by any such governmental authority



--------------------------------------------------------------------------------

relating to a possible violation of law, or (iv) making any other disclosures
that are protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (A) is made
(1) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Agreement requires the Executive to obtain
prior authorization before engaging in any conduct described in this paragraph,
or to notify the Company that the Executive has engaged in any such conduct.

 

14.

Proprietary and Moral Rights

 

  (a)

Proprietary Rights. The Executive recognizes the Company’s and its Affiliates’
proprietary rights in the tangible and intangible property of the Company and
its Affiliates and acknowledges that the Executive has not obtained or acquired
and shall not obtain or acquire any right, title or interest, in any of the
property of the Company or its Affiliates or any of their respective
predecessors, successors, affiliates or related companies. Accordingly, any
writing, communications, manuals, documents, instruments, contracts, agreements,
files, literature, data, information, formulas, products, devices, apparatuses,
trademarks, trade names, trade styles, service marks, logos, and any other
intellectual property created, developed, made or conceived by the Executive
either alone or in conjunction with others: (i) in connection with the
Executive’s duties or responsibilities under this Agreement; and/or
(ii) resulting from the use of any information, equipment, materials or premises
owned, leased, or contracted for by the Company or any of its Affiliates
(collectively, the “Materials”) shall be the sole and exclusive property of the
Company and its Affiliates (as applicable).

 

  (b)

Waiver of Moral Rights. The Executive irrevocably waives, to the greatest extent
permitted by law, all of the Executive’s moral rights whatsoever in the
Materials, including any right to the integrity of any Materials, any right to
be associated with any Materials, and any right to restrict or prevent the
modification or use, of any Materials in any way whatsoever. To the extent
applicable, the Executive irrevocably transfers to the Company all rights to
restrict any violations of moral rights in any of the Materials, including any
distortion, mutilation or other modification.

 

  (c)

Assignment of Rights. To the extent that the Executive may own or otherwise
acquire any right, title or interest in and to any Materials (including any
intellectual property rights in the Materials) during the term of this Agreement
and thereafter, the Executive agrees to assign, and hereby irrevocably assigns,
all such right, title and interest automatically to the Company, including any
renewals, extensions or reversions relating thereto and any right to bring an
action or to collect compensation for past infringements, automatically upon the
creation, development, making, or conception of same.



--------------------------------------------------------------------------------

  (d)

Registrations. The Company will have the exclusive right to obtain copyright
registrations, letters patent, industrial design registrations, trade-mark
registrations or any other protection in respect of the Materials and the
intellectual property rights relating to the Materials anywhere in the world. At
the expense and request of the Company, the Executive shall, both during and
after the Executive’s employment with the Company, execute all documents and do
all other acts necessary in order to enable the Company to protect its rights in
any of the Materials and the intellectual property rights relating to the
Materials.

 

15.

Fiduciary and other Obligations

The Executive acknowledges that the obligations contained in Sections 11, 12, 13
and 14 of this Agreement are in addition to any statutory, fiduciary and other
common law obligations that the Executive also owes to the Company and its
Affiliates, during and after the Term. For greater certainty, nothing contained
in this Agreement is a waiver, release or reduction of any statutory, fiduciary
or common law obligations owed by the Executive to the Company and its
Affiliates.

 

16.

Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by hand delivery or express overnight
courier service or internationally-recognized second-day courier service or
email as hereinafter provided. Notice of change of address shall also be
governed by this section. Notices shall be deemed to have been duly received
(a) when delivered in person if given by hand delivery, (b) when sent by email
transmission on a business day to the email address set forth below, if
applicable; provided, however, that if a notice is sent by email transmission
after normal business hours of the recipient or on a non-business day, then it
shall be deemed to have been received on the next business day after it is sent,
(c) on the first business day after such notice is sent by express overnight
courier service, or (d) on the second business bay following deposit with an
internationally-recognized second-day courier service with proof of receipt
maintained. Notices and other communications shall be addressed as follows:

 

  (a)

if to the Executive:

Charles R. Kraus

 

  (b)

if to the Company:

DIRTT Environmental Solutions

7303 30th Street, SE

Calgary AB T2C 1N6

Attention: Chief Executive Officer



--------------------------------------------------------------------------------

17.

Headings; Construction

The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof. Any and all
Schedules referred to in this Agreement are, by such reference, incorporated
herein and made a part hereof for all purposes. Unless the context requires
otherwise, all references to laws, regulations, contracts, documents, agreements
and instruments refer to such laws, regulations, contracts, documents,
agreements and instruments as they may be amended from time to time, and
references to particular provisions of laws or regulations include a reference
to the corresponding provisions of any succeeding law or regulation. The words
“herein”, “hereof”, “hereunder” and other compounds of the word “here” shall
refer to the entire Agreement, including all Schedules attached hereto, and not
to any particular provision hereof. Unless the context requires otherwise, the
word “or” is not exclusive. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely. All references to “including” shall be construed as
meaning “including without limitation.” Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

 

18.

Applicable Deductions and Withholdings

The payments and benefits set forth in this Agreement are subject to all
applicable statutory deductions and withholdings including: (a) all federal,
state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by the Executive.

 

19.

Reasonableness and Enforceability of Restrictions

 

  (a)

The Company shall provide the Executive access to Confidential Information for
use only during the Term, and the Executive acknowledges and agrees that the
Company and its Affiliates will be entrusting the Executive, in the Executive’s
unique and special capacity, with developing the goodwill of the Company and its
Affiliates, and as an express incentive for the Company to enter into this
Agreement and employ the Executive hereunder, the Executive has voluntarily
agreed to the covenants set forth in Section 11 and Section 12.

 

  (b)

The Executive acknowledges and agrees that all of the restrictions contained in
Sections 11, 12, 13, 14 and 15 of this Agreement (including the definition of
Business, the definition of Restricted Territory (which fairly reflects the
geographic scope of the Business activities carried on by the Company and its
Affiliates and the length of the Restricted Period) are reasonable in all
respects and necessary to protect the Confidential Information and other
legitimate interests of the Company and its Affiliates, and will not unduly
restrict the Executive’s ability to secure alternative employment following the
termination of the Executive’s employment for any reason. If any covenant or
provision (or part thereof) of this Agreement is determined by a court of
competent jurisdiction to be void or unenforceable in whole or in part, for any
reason, it shall be interpreted to provide the broadest possible restriction
permitted by law and will be deemed not to affect or impair the validity of any
other covenant or provision of this Agreement, which shall remain in full force
and effect.



--------------------------------------------------------------------------------

  (c)

The Executive acknowledges and agrees the Company and the Affiliate will suffer
irreparable harm in the event that the Executive breaches any of its obligations
under Sections 11, 12, 13, 14 or 15 of this Agreement, and that monetary damages
would be impossible to quantify and inadequate to compensate the Company and its
Affiliates for such a breach. Accordingly, the Executive agrees that in the
event of any breach or a threatened breach by the Executive of any of the
provisions of this Agreement, the Company and each of its Affiliates shall be
entitled to seek, in addition to any other rights, remedies or damages available
to the Company at law or in equity, an interim and permanent injunction, in
order to prevent or restrain any such breach or threatened breach by the
Executive, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security.

 

  (d)

The restrictions and obligations of the Executive under Sections 11, 12, 13, 14
and 15 of this Agreement shall survive the termination of this Agreement for any
reason.

 

20.

Third-Party Beneficiaries

The Parent and each other Affiliate of the Company that is not a signatory to
this Agreement shall be a third-party beneficiary of the Executive’s
representations, covenants, and obligations under Sections 11, 12, 13, 14 and 15
and shall be entitled to enforce such representations, covenants, and
obligations as if a party hereto.

 

21.

Entire Agreement, Amendment, No Waiver

This Agreement constitutes the entire agreement between the parties hereto and
between the Executive and any other Affiliate of the Company regarding the
subject matter hereof, and shall supersede and replace any and all prior
agreements, undertakings, representations or negotiations (including the offer
letter from the Parent to the Executive dated February 21, 2020). There are no
warranties, representations or agreements between the parties except as
specifically set forth or referred to in this Agreement. Except as expressly
provided in this Agreement, no amendment or waiver of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any provision of this Agreement shall constitute a waiver of any other
provision nor shall the waiver of any provision of this Agreement constitute a
continuing waiver unless otherwise expressly provided.

 

22.

Assignment

Neither the Executive nor the Company may assign its rights hereunder without
the consent of the other party; provided, however, that the Company may assign
its rights hereunder without the Executive’s consent to any Affiliate of the
Company or to a successor Company which acquires (whether directly or
indirectly, by purchase, amalgamation, arrangement, merger, consolidation,
dissolution or otherwise) all or substantially all of the business and/or assets
of the Company and expressly assumes and agrees to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.



--------------------------------------------------------------------------------

23.

Currency

All amounts in this Agreement are in United States currency unless otherwise
specified.

 

24.

Governing Law; Submission to Jurisdiction

This Agreement shall in all respects be construed according to the laws of the
State of Texas without regard to its conflict of laws principles that would
result in the application of the laws of another jurisdiction. With respect to
any claim or dispute related to or arising under this Agreement, the parties
hereby consent to the exclusive jurisdiction, forum and venue of the state and
federal courts (as applicable) located in Dallas County, Texas. THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

25.

Severability

If an arbitrator or court of competent jurisdiction determines that any
provision of this Agreement (or portion thereof) is invalid or unenforceable,
then the invalidity or unenforceability of that provision (or portion thereof)
shall not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect.

 

26.

Waiver of Breach

Any waiver of this Agreement must be executed by the party to be bound by such
waiver. No waiver by either party hereto of a breach of any provision of this
Agreement by the other party, or of compliance with any condition or provision
of this Agreement to be performed by such other party, will operate or be
construed as a waiver of any subsequent breach by such other party or any
similar or dissimilar provision or condition at the same or any subsequent time.
The failure of either party hereto to take any action by reason of any breach
will not deprive such party of the right to take action at any time.

 

27.

Section 409A

 

  (a)

Notwithstanding any provision of this Agreement to the contrary, all provisions
of this Agreement are intended to comply with Section 409A of the Internal
Revenue Code of 1986 (the “Code”), and the applicable Treasury regulations and
administrative guidance issued thereunder (collectively, “Section 409A”) or an
exemption therefrom and shall be construed and administered in accordance with
such intent. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of the Executive’s
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A.



--------------------------------------------------------------------------------

  (b)

To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
Executive’s taxable year following the taxable year in which such expense was
incurred by the Executive, (ii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period in
which the arrangement is in effect.

 

  (c)

Notwithstanding any provision in this Agreement to the contrary, if any payment
or benefit provided for herein would be subject to additional taxes and interest
under Section 409A if the Executive’s receipt of such payment or benefit is not
delayed until the earlier of (i) the date of the Executive’s death or (ii) the
date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to the Executive (or the Executive’s estate, if applicable) until the
Section 409A Payment Date. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall the Company
or any of its Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.

 

28.

Clawback

Notwithstanding any other provisions in this Agreement to the contrary, any
incentive-based compensation, or any other compensation, paid to the Executive
pursuant to this Agreement or any other agreement or arrangement with the
Company which is subject to recovery under any law, government regulation, or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation, or stock exchange listing requirement (or any policy adopted by the
Company, whether in existence as of the Effective Date or later adopted,
pursuant to any such law, government regulation or stock exchange listing
requirement).

 

29.

Counterparts

This Agreement may be signed in counterparts and by facsimile or .pdf electronic
mail transmission and each of such counterparts shall constitute an original
document and such counterparts, taken together, shall constitute one and the
same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties acknowledge and agree that they have read and
understand the terms of this Agreement, and that they have had an opportunity to
seek independent legal advice prior to entering into this Agreement, and have
executed this Agreement as of the Effective Date.

 

DIRTT ENVIRONMENTAL SOLUTIONS, INC. By:   /s/ Kevin P. O’Meara   Name: Kevin P.
O’Meara   Title:

 

CHARLES R. KRAUS   /s/ Charles R. Kraus   Charles R. Kraus